Citation Nr: 0804873	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-211 81	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a testicle disorder, to 
include as secondary to service-connected residuals of a 
right inguinal hernioplasty.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1955 
to January 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record demonstrates that a testicle disorder 
is not related to active military service and is not 
proximately due to or the result of service-connected right 
inguinal hernioplasty.


CONCLUSION OF LAW

A testicle disorder was not incurred in or aggravated by 
active military service, to include as due to or the result 
of service-connected residuals of a right inguinal 
hernioplasty.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a testicle disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claim, August 2004, July 2006, 
and April 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 


§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The April 2007 letter also requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination report, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the March 
2007 Board remand, the RO contacted the veteran and requested 
that he authorize the release of certain private medical 
records, but the veteran did not respond.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street, and that the 
veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence).  
There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, 


establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection 
for a claimed disorder, the following must be shown:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In a January 1955 service entrance examination, there was a 
normal abdomen.  Service medical records show that the 
veteran was hospitalized from February 6 to 17, 1958.  The 
veteran reported that beginning 2 years prior, he had noted 
an intermittent bulge in his right inguinal region and then 6 
months ago he began having pain.  The diagnosis was right 
inguinal hernia.  The veteran underwent a right inguinal 
hernioplasty and was discharged to temporarily restricted 
duty.  In a February 24, 1958 service record, there was 
thrombosis of the right superficial vein to the penis, which 
gave the veteran pain upon an erection, but was otherwise 
asymptomatic.  In a March 1958 service record, the veteran 
stated that he had no difficulty and the area was not 
bothering him.  He had already been returned to full active 
duty.  In a December 1958 service record, the area was well-
healed and there was no hernia or disability.  A January 1959 
service discharge examination noted a scar of the right 
inguinal area, no seqeulae.

In March 2004 VA medical records, the assessments included 
hypopituitarism and status-post right inguinal hernia repair.  
In an April 2004 VA record, the veteran reported that his 
sexual activity had decreased.  The assessment was probable 


pituitary apoplexy.  In July and December 2004 VA records, 
the assessments included hypopituitarism.  In a February 2005 
VA record, the veteran's testosterone medication was 
increased.  In a March 2005 VA record, the active problems 
included hypopituitarism and status post right inguinal 
hernia repair.  

At the August 2006 Board hearing, the veteran reported that 
he was diagnosed with a testicle disorder in 1958, after his 
testicles were swollen post-hernioplasty.  He stated that the 
swelling lasted for 2 weeks and that he was unable to have an 
erection.  He reported that testicle shrinkage occurred about 
10 years later and the impotence also worsened.

In a September 2006 letter, a private physician stated that 
he treated the veteran from 1973 to 1999 and that the veteran 
was treated with male hormone for impotence.  

An August 2007 VA examination was conducted upon a review of 
the claims file.  The veteran reported that during service, 
he developed a swelling or bulge in the right groin.  He 
underwent a right inguinal hernia repair in February 1958.  
The veteran reported that while he was in the hospital he had 
an erection for 6 or 7 hours.  He stated that after 
discharge, he had erection problems beginning in 1959.  He 
also reported that his testicles were small.  He stated that 
he received hormone replacement until 2004 but was not 
currently taking any medication.  He reported a history of 
prostate cancer and prostatectomy in 2005 and a history of 
hypopituitarism, diagnosed in 1979.  Upon examination, there 
was a well-healed old midline surgical scar and a well healed 
oblique surgical scar of the right groin.  There was an 
uncircumcised penis and both testicles were present and 
nontender.  The scrotal examination was negative.  Lab 
testing was completed.  The examiner opined that the erectile 
dysfunction with impotency was less likely than not due to 
the right inguinal hernia repair and active service, rather, 
it was most likely due to the veteran's endocrine 
insufficiency, hypopituitarism, and hypothyroidism.

The Board finds that the evidence of record does not support 
a finding of service connection for a testicle disorder.  
There are diagnoses of erectile dysfunction and impotency.   
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But the evidence of 
record does not indicate inservice erectile dysfunction, 
impotency, or other testicle disorder.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  In 
addition, the other evidence of record does not indicate a 
relationship between the disorders and active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  Upon 
a review of the claims file, examination of the veteran, and 
lab testing, the VA examiner in August 2007 opined that the 
veteran's erectile dysfunction and impotency were not due to 
active service but were due to the veteran's endocrine 
insufficiency, hypopituitarism, and hypothyroidism.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  The VA examiner also opined that the disorders 
were not due to the hernioplasty, but were due to the 
veteran's endocrine insufficiency, hypopituitarism, and 
hypothyroidism.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448 
(noting that secondary service connection requires that the 
disability was caused or aggravated by a service-connected 
disability).  Although the veteran has asserted that his 
erectile dysfunction, impotency, and testicle disorder were 
due to his inservice hernioplasty, his testimony is not 
competent to provide such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service 
connection for a testicle disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a testicle disorder, to include as 
secondary to service-connected residuals of a right inguinal 
hernioplasty, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


